DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al. (US Pat. No. 6,280,361, August 28, 2001) (herein “Harvey”) in view of Taft (UG PG Pub. No. 2016/0375292, Dec. 29, 2016)
Regarding claim 1, Harvey teaches an exercise device (i.e., exercise system 10 simulating actual weights with virtual/digital weights, see Fig. 5 below, and col. 3, line 64 – col. 4, line 3; col. 9, lines 4-5), comprising: a resistance unit (i.e., exercise module 12, see Fig. 5 below) comprising a motor 33 (see Fig. 5 below and col. 9, lines 32-38); a cable 14 (see Fig. 5 below and col. 9, lines 21-31) coupled to the motor 33 wherein the motor 33 selectively tensions a cable 14 in accordance with an exercise program (see col. 9, lines 36-38, col. 10, lines 17-38), and wherein a user resists a pull of the motor (see col. 7, lies 54-63, where a user overcomes the resistive force created by controlled tension on the cable by the motor). 

    PNG
    media_image1.png
    523
    726
    media_image1.png
    Greyscale

Harvey teaches that the exercise device can receive voice-activated commands to turn off for safety purposes (see col. 12, lines 34-38), but is silent in explicitly teaching an audio input device, wherein in response to receiving a set of sounds comprising a vocalized command from the user to unrack a digital weight, the motor is signaled to apply tension on the cable to increase a load on the cable that the user resists.
Taft, however, in an analogous art of exercise devices teaches a voice recognition module (i.e., an audio input device), configured to receive a set of sounds comprising a vocalized command (see Taft, para. [0096]-[0097]) to control an amount of resistance applied by an electric resistance mechanism of the exercise apparatus to the user (see paras. [0157]-[0158], where a user can provide a voice command of a specific amount of resistance which causes a resistance mechanism to set that amount of resistance to be delivered to the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey to include an audio input device (i.e., voice recognition module) as taught by Taft, wherein in response to receiving a set of sounds comprising a vocalized command from the user to unrack a digital weight (i.e., where 
Regarding claim 4, Harvey teaches wherein a nominal tension is applied when the digital weight is unracked (i.e., when handle 11 is pulled to extend cable 14, a cable length/displacement signal 31 is input to a processor 35 which in turn outputs a control signal 32 to motor drive electronics 29 which apply a tension to the cable 14 via the motor 33, see col. 9, lines 21-38, and Fig. 6 above).  
Regarding claim 6, Harvey is silent in explicitly teaching wherein in response to receiving the set of sounds comprising the vocalized command from the user to unrack the weight, tension is changed first gradually, then more quickly, and then less quickly to reach a desired tension.  
Harvey, however, teaches that cable length and tension force in the cable 14 is continuously monitored which in turn adjusts tension in the cable 14 via the motor 33 to a desired tension amount (see col. 3, lines 39-53) and where the velocity of the cable can achieve a predefined velocity via PID control (see col. 15, lines 12-20).  Harvey additionally teaches that speed/acceleration of the virtual mass can be incorporated to account for changes in inertia (i.e., speed at which the cable is pulled) (col. 19, lines 37-64)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey in view of Taft such that in response to receiving the set of sounds comprising the vocalized command from the user to unrack the weight (i.e., after providing a voice command to set a specific amount of pounds of resistance, the motor then incrementally increases the resistance until reaching the specified resistance), tension is changed first gradually, then more quickly, and then less quickly account 
Regarding claims 7 and 9, Harvey is silent in explicitly teaching wherein an amount of jerk when the digital weight is unracked is limited and wherein a ramping rate of tension applied is controlled.  
Harvey, however, teaches that cable length and tension force in the cable 14 is continuously monitored which in turn adjusts tension in the cable 14 via the motor 33 to a desired tension amount (see col. 3, lines 39-53) and where the velocity of the cable can achieve a predefined velocity via PID control (see col. 15, lines 12-20).  Harvey additionally teaches that speed/acceleration of the virtual mass can be incorporated to account for changes in inertia (i.e., speed at which the cable is pulled to gradually ramp up to achieve the desired tension) (col. 19, lines 37-64)
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey in view of Taft such that in response to receiving a set of sounds comprising a vocalized command to unrack the weight (i.e., after providing a voice command to set a specific amount of pounds of resistance, the motor then incrementally increases the resistance until reaching the specified resistance from the “racked” position), an amount of jerk when the digital weight is unracked is limited (i.e., controlling the cable tension gradually to ramp up to a desired tension as the cable is being pulled to achieve a constant velocity or account for changes in inertia) and wherein a ramping rate of tension applied is controlled (i.e., controlling the cable tension gradually as the cable is being pulled via PID control to account for changes in inertia) in order to mimic the feeling as with using actual weights.
Regarding claim 14, Harvey teaches an actuator (i.e., handle 11) connected to the cable 14 wherein the actuator 11 is physically arranged to deliver a force to the user (i.e., handle 11 delivers tension force/resistance imparted by the motor 33).

selectively tensioning a cable 14 in accordance with an exercise program (see col. 9, lines 36-38, col. 10, lines 17-38 and Fig. 5 above), wherein the user resists a pull of the motor 33 (see col. 7, lies 54-63, where a user overcomes the resistive force created by controlled tension on the cable by the motor), but is silent in explicitly teaching receiving a set of sounds comprising a vocalized command from a user to unrack a digital weight andApplication Serial No. 17/178,154 Attorney Docket No. RIPTP015C13in response to receiving the set of sounds comprising the vocalized command from the user to unrack the digital weight, signaling a motor to apply tension on a cable.
Taft, however, in an analogous art of exercise devices teaches device and method where a voice recognition module receives a set of sounds comprising a vocalized command (see Taft, para. [0096]-[0097]) to control an amount of resistance applied by an electric resistance mechanism of the exercise apparatus to the user (see paras. [0157]-[0158], where a user can provide a voice command of a specific amount of resistance which causes a resistance mechanism to set that amount of resistance to be delivered to the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Harvey to include an audio input device (i.e., voice recognition module) as taught by Taft, wherein receiving a set of sounds comprising a vocalized command from the user to unrack a digital weight (i.e., where the user provides a voice command of a specific number of pounds of resistance, see Taft, para. [0157]-[0158]) the motor 33 is signaled to apply tension on the cable 14 to increase a load on the cable 14 that the user resists in order to control the exercise apparatus by voice command and calibrate the resistance against a known quantity of weight (see Taft, para. [0161]).


s 8, 10-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Taft, as applied to claims 1 and 14 above, further in view of Reed (US PG Pub. No. 2012/0015784, Jan. 19, 2012) 
Harvey in view of Taft teaches the invention as substantially claimed.
Regarding claim 8, Harvey is silent in explicitly teaching a remote coaching unit sends rack and unrack commands. 
Reed, however, in an analogous art teaches an exercise device comprising: a resistance unit comprising a motor 160 (see Fig. 1 below, where the motor 160 applies resistance/tension to a cable, see paras. [0056] and [0064]); a cable (i.e., cable system 140 including a cable 745, see Figs. 1 and 8 below, and para. [0064]) coupled to the motor 160 wherein the motor 160 selectively tensions the cable 140 in accordance with an exercise program (i.e., where the motor 160 can be selectively controlled to regulate an amount of cable tension accordingly to a user’s desired exercise routine/program, see paras. [0034],[0036]).

    PNG
    media_image2.png
    362
    500
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    336
    350
    media_image3.png
    Greyscale

Reed teaches that a trainer may control a motor by activating a component on an actuator (i.e., handle 130) or by remote control (see Reed, para. [0068],[0071]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey to include a remote coaching 
Regarding claims 10 and 11, Harvey is silent in explicitly teaching an audible signal indicating that the digital weight has been unracked or an audible signal indicating that the digital weight has been racked.  
Reed, however, teaches an actuator (i.e., handle 130, see Fig. 8 above) including an audio feedback mechanism such for generating an audio signal when a control button 832 on the handle is pressed (see para. [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey to include an audible signal as taught by Reed (such as by generating an audio signal when a control button 832 on the handle is pressed) in order to provide feedback to a user regarding a state of the exercise device including when the device is being used/unracked or unused/racked.
Regarding claims 12 and 13, Harvey is silent in explicitly teaching a haptic cue that the digital weight has been racked or a haptic cue that the digital weight has been unracked.  
Reed, however, teaches an actuator 130 including a touch sensory feedback mechanisms (i.e., haptic cue) such as by generating tactile/vibratory signal when a control button 832 on the handle is pressed (see para. [0054]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey to include a haptic cue (i.e., touch sensory feedback) as taught by Reed (such as by generating tactile/vibratory signal when a control button 832 on the handle is pressed) in order to provide feedback to a user regarding a state of the exercise device including when the device is being used/unracked or unused/racked.
Regarding claim 15, Harvey is silent in explicitly teaching wherein the actuator 11 comprises a smart accessory wirelessly connected to the resistance unit 12, wherein the 
Reed, however, teaches an actuator (i.e., handle 130, see para. [0054]-[0055], and Figs. 1 and 8 below) connected to a cable 140/745 wherein the actuator 130 is physically arranged to deliver a force to a user, wherein the actuator 130 includes a control 832 (see paras. [0054], [0099] and Fig. 8 below) that signals the motor 160 to apply or remove tension to the cable 140 in response to the user (see para. [0071]). [Office note: the limitation “in response to the user indicating to rack or unrack a digital weight” is a functional limitation met by the modification of Harvey in view of Reed, where the actuator (i.e., handle 11 of Harvey) modified to include the controls 832 (of Reed) can be used to control the tension/resistance applied by the motor 33 upon command from the user (i.e., pushing a button on the handle to control the motor) and indicate when the virtual/digital weight is to be used/unracked or unused/racked].  Reed, further, teaches that the actuator (i.e., handle 130) can wirelessly connect (via any wireless communication) to a PC, cellphone, and PDA (i.e., smart accessories) to convey usage information and/or track user progress.  (see Reed para. [0054])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey such that the actuator (i.e., handle 11) includes a control 832 that signals the motor 33 to apply or remove tension to the cable 14 in response to the user as taught by Reed in order to control an amount of tension in the cable when the device is being used/unracked or unused/racked. It also would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey such that the actuator (i.e., handle 11) includes a smart accessory wirelessly connected to the resistance unit 12 as taught by Reed in order to convey usage information and/or track user progress.  (see Reed para. [0054])
Regarding claim 16, Harvey as modified by Reed teaches wherein the control 832 is a button (see Reed, paras. [0054],[0093] and Fig. 8 above).  

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Taft, as applied to claims 1 and 14 above, further in view of Darwood et al. (US PG Pub. No. 2016/0158603, June 9, 2016)
Harvey in view of Taft teaches the invention as substantially claimed.
Regarding claim 17, Harvey is silent in explicitly teaching when a nonstandard orientation of the actuator (i.e., handle 12) is detected, the digital weight is racked in response.
Darwood, however, in an analogous exercise device teaches an actuator (i.e., handle 12 to be gripped by a user’s hand, see para. [00338, and Fig. 2 below) coupled to a cable 16 and to a motor 14, where the motor 14 is operable to impart resistance force/tension onto the actuator 12 (see para. [0339]-[0340]).  Darwood further teaches that the actuator 12 can include an input unit such to halt or start application of force to the actuator (see Fig. 3 and para. [0127],[0227]).  Darwood additionally teaches wherein the position, movement, and velocity/acceleration of the actuator 12 during an exercise motion can be measured (see para. [0024]) via sensors/detectors (see para. [0342]-[0343] and a control mechanism device can reduce the virtual weight to prevent injury.  (See paras. [0270],[0408], and Fig. 9)

    PNG
    media_image4.png
    414
    582
    media_image4.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey to include sensors which detect a state of the actuator 12 (such as a position, velocity/acceleration) and to rack a digital 
Regarding claims 18 and 19, Harvey is silent in explicitly teaching that the actuator (i.e., handle 11) comprises a heart rate sensor to detect heart rate or comprises a grip sensor to detect grip. 
Darwood, however, teaches that the actuator 12 includes a detector 18 (see Fig. 2 above) which can detect various parameters including heart rate (see para. [0342]) and force applied to the actuator 12 (see para. [0342]-[0344] by a user when the actuator 12 is held by the user’s hands (i.e., a grip sensor which detects when the handle 12 is gripped by a user and force applied by the user).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Harvey such that the actuator (i.e., handle 11) comprises a heart rate sensor 18 or comprises a grip sensor 18 taught by Darwood in order to monitor operational data and other parameters related to exercise.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rubin et al. (US PG Pub. No. 2019/0344123, effectively filed May 14, 2018) 

Exercise devices with voice command control:
McClure (US Pat. No. 6,902,513), Watterson et al. (US Pat. No. 6,997,852)




Response to Arguments
Applicant’s arguments filed on 07/21/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
As reasoned in the rejections above, new reference to Taft teaches a voice recognition module (i.e., an audio input device), configured to receive a set of sounds comprising a vocalized command (see Taft, para. [0096]-[0097]) to control an amount of resistance applied by an electric resistance mechanism of the exercise apparatus to the user (see paras. [0157]-[0158])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784